Citation Nr: 0401824	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  03-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased compensation benefits while 
incarcerated.



REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefits sought on appeal.  The 
veteran, who had active service from May 1969 to July 1971, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is incarcerated for conviction of a felony 
and was so incarcerated for a period of time in excess of 60 
days at the time he was awarded compensation benefits.

3.  The veteran is service connected for bronchial asthma, 
evaluated as 30 percent disabling and received a rate of 
compensation for that disability as specified under 
38 U.S.C.A. § 1114(a).  


CONCLUSION OF LAW

The requirements for payment of increased compensation 
benefits while incarcerated have not been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5313 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.665 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

However, the Board will observe that the record on appeal 
does not reflect that the veteran was notified of the 
provisions of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence in 
connection with his current appeal.  In any event, the Board 
would observe that the Statement of the Case provided to the 
veteran notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence regarding the nature of the veteran's 
incarceration.  That evidence is associated with the claims 
file.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence in this case is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in the 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); 
DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.  

The basic facts in this case are not in dispute.  The veteran 
filed an informal claim for service connection of a 
respiratory disorder in September 2000.  A formal claim for 
service connection received by the RO in December 2000 
reflects that the veteran was incarcerated with the Oklahoma 
Department of Corrections.  A rating decision dated in April 
2001 granted service connection for bronchial asthma and 
assigned a 10 percent evaluation effective September 12, 
2000.  A letter to the veteran from the RO dated in April 
2001 informed him of this grant of service connection and 
award of compensation benefits.  That letter also informed 
the veteran that the law required that a veteran with a 
service-connected disability evaluation of less than 
20 percent and incarcerated shall received one-half of the 
rate of compensation payable under 38 U.S.C.A. § 1114(a), or 
one-half of the rate provided for by a 10 percent evaluation.  
A rating decision dated in June 2002 subsequently increased 
the evaluation assigned for the veteran's bronchial asthma 
from 10 percent to 30 percent, effective September 12, 2000.  
The veteran was notified of this decision by a letter dated 
in June 2002 and was provided information concerning his 
monthly entitlement amount, essentially the amount provided 
by 38 U.S.C.A. § 1114(a), or a 10 percent evaluation for his 
disability.  

A VA Form 119 (Report of Contact) dated in May 2002 reflects 
that the Oklahoma State Prison had been contacted and 
informed the RO that the veteran had been incarcerated since 
November 1998 for a felony (for conviction of manslaughter).  

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  
38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  A veteran to 
whom these provisions apply with a service-connected 
disability evaluation of 20 percent or more shall receive the 
rate of compensation payable under 38 U.S.C.A. § 1114(a) and 
if a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  
38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(d).  
38 U.S.C.A. § 1114(a) provides for compensation at a rate of 
10 percent.  

The veteran does not dispute that he is incarcerated for 
conviction of a felony and had been so incarcerated for a 
period in excess of 60 days at the time he initially filed a 
claim for compensation benefits.  The Board acknowledges the 
veteran's various contentions as set forth in his Notice of 
Disagreement and his Substantive Appeal, to include both 
payment of a portion of the increased evaluation awarded back 
to the initial award date.  However, VA laws and regulations 
are quite specific in that the veteran is not entitled to 
payment of compensation benefits in excess of that provided 
by a 10 percent evaluation.  While it is true that the 
veteran's disability award was essentially increased from 
one-half of a 10 percent evaluation to a 10 percent 
evaluation by the June 2002 rating decision, whenever 
compensation is awarded to an incarcerated person any amounts 
due for periods prior to the date of reduction shall be paid 
to the incarcerated person.  38 C.F.R. § 3.665(k).  

In this case, there were no amounts due and payable to the 
veteran prior to the date of the reduction under 38 C.F.R. 
§ 3.665.  In this regard, the Board would observe that the 
veteran's initial award consisted of a reduced award and no 
amounts were due to the veteran for a period of time prior to 
the date of reduction of his disability compensation award.  
As such the veteran is not entitled to the difference of his 
initial award of one-half of a 10 percent and the subsequent 
increase to a 10 percent evaluation based on 38 C.F.R. 
§ 3.665(k).  Accordingly, the Board concludes that the 
veteran is not entitled to additional compensation benefits 
while incarcerated.


ORDER

Increased compensation benefits while incarcerated are 
denied.


REMAND

A review of the record discloses an additional matter that 
the Board must address.  In this regard, the Board notes that 
following the April 2001 rating decision that granted service 
connection for bronchial asthma and assigned a 10 percent 
evaluation, the veteran submitted a statement dated in June 
2001 that the Board construes as a Notice of Disagreement to 
the initial evaluation assigned for bronchial asthma.  In 
that statement, the veteran questioned whether or not his 
award was correctly rated as 10 percent disabling and that "I 
merely seek to have this assessment reviewed with the degree 
of impartiality that has become the hallmark of today's 
Government in respect to it's veterans."  Such statements 
clearly express a dissatisfaction with the 10 percent 
evaluation assigned for the veteran's bronchial asthma.  

However, this matter has not been addressed by the RO in a 
Statement of the Case.  The Board does acknowledge that a 
subsequent rating decision dated in June 2002 increased the 
evaluation for the veteran's bronchial asthma from 10 percent 
to 30 percent.  However, the veteran did not express 
satisfaction with the 30 percent evaluation.  Suffice it to 
note that "on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In other words, where a claimant has 
filed a Notice of Disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the pending appeal.  As such, the Board 
finds that the veteran has expressed disagreement with the 
initial evaluation assigned for his bronchial asthma.

While the veteran has expressed disagreement with the initial 
evaluation assigned, the RO has not issued a Statement of the 
Case in connection with the veteran's claim for an increased 
evaluation for his bronchial asthma.  In such a case, the 
Board is required to REMAND the case to the RO for issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to this claim, it is the Board's opinion further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the notice and assistance 
requirements of the VCAA have been 
satisfied.

2.  The RO should issue a Statement of 
the Case with respect to the initial 
evaluation assigned for the veteran's 
bronchial asthma.  The RO should inform 
the veteran that in order to complete the 
appellate process he must submit a timely 
Substantive Appeal to the RO after the 
issuance of the Statement of the Case.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                                  
___________________________________________
	              S. L. KENNEDY
	                    Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





